EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Brian Drozd on 8 April 2022. The application has been amended as follows: 

Listing of Claims:

1-4. (Canceled)

5. (Previously Presented) The method of claim 6 wherein the driverless vehicle is equipped with a Global Positioning System adapted to establish an itinerary from the origin to the at last one locked storage container.

6. (Currently Amended) An improved method for the delivery of at least one ordered item from an origin to at least one of a plurality of locked storage containers, associated with a corresponding customer comprising:
following the ordering of said delivery, determining the availability of 
identifying a time interval during which said delivery can be made to said at least one locked storage container;
sending a signal to said at least one locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said at least one locked storage container only during said time interval, the improvement wherein delivery is effected with a robotic positioner and a driverless vehicle, said robotic positioner being associated with an imaging system that includes one or more cameras, said imaging system configured to monitor and regulate the robotic positioning of the ordered item, wherein the driverless vehicle is equipped with a robotic positioner.

7. (Previously Presented) The method of claim 6 wherein the origin of the at least one ordered item is equipped with a robotic positioner.

8. (Previously Presented) The method of claim 6 wherein the storage container is equipped with a robotic positioner.

9. (Currently Amended) An improved method for the delivery of at least one ordered item from an origin to at least one of a plurality of locked storage containers, associated with a corresponding customer comprising:
following the ordering of said delivery, determining the availability of 
identifying a time interval during which said delivery can be made to said at least one locked storage container;
sending a signal to said at least one locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said at least one locked storage container only during said time interval, the improvement wherein delivery is effected with a robotic positioner and a driverless vehicle, said robotic positioner being associated with an imaging system that includes one or more cameras, said imaging system configured to monitor and regulate the robotic positioning of the ordered item, wherein the driverless vehicle is capable of receiving the location of and driving to the storage container.

10. (Previously Presented) The method of claim 5 wherein the driverless vehicle includes a memory unit adapted to store the itinerary.

11. (Previously Presented) The method of claim 5 wherein the driverless vehicle includes a processor to execute the itinerary.

12. (Currently Amended) An improved method for the delivery of at least one ordered item from an origin to at least one of a plurality of locked storage containers, associated with a corresponding customer comprising:
following the ordering of said delivery, determining the availability of 
identifying a time interval during which said delivery can be made to said at least one locked storage container;
sending a signal to said at least one locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said at least one locked storage container only during said time interval, the improvement wherein delivery is effected with a robotic positioner and a driverless vehicle, said robotic positioner being associated with an imaging system that includes one or more cameras, said imaging system configured to monitor and regulate the robotic positioning of the ordered item, wherein the driverless vehicle is powered by an internal combustion engine, electric engine or hybrid thereof.

13-14. (Canceled)

/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
First, see the Patent Trial and Appeal Board decision dated 25 August 2021, finding the Applicant’s arguments regarding claims 5-12 persuasive. Second, the Examiner knows of no art which teaches or suggests, alone or in combination with other art, independent claims 6, 9, and 12.  In particular, the combination of the limitations in independent claims 6, 9, and 12 with the following limitations that is novel and not obvious:
sending a signal to said at least one locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said at least one locked storage container only during said time interval;
delivery is effected with a robotic positioner and a driverless vehicle, said robotic positioner being associated with an imaging system that includes one or more cameras, said imaging system configured to monitor and regulate the robotic positioning of the ordered item, and
wherein the driverless vehicle is equipped with a robotic positioner (claim 6); wherein the driverless vehicle is capable of receiving the location of and driving to the storage container (claim 9); wherein the driverless vehicle is powered by an internal combustion engine, electric engine or hybrid thereof (claim 12).
First, the prior art of Simms (6,933,832 B1) details delivery of at least one ordered item from an origin to at least one of a plurality of locked storage containers, associated with a corresponding customer; following the ordering of said delivery, determining the availability of the said at least one locked storage container to receive said delivery at one or more times; identifying a time interval during which said delivery can be made to said at least one locked storage container; sending a signal to said at least one locked storage container allowing access by a delivery agent that is delivering said at least one ordered item to said locked storage container only during said time interval (Simms col 1 ln 63-67, col 2 ln 22-35, col 3 ln 1-10, col 4 ln 4-34 and 53-67, claim 1). However Simms does not explicitly state the features regarding the robotic positioner, driverless vehicle, imaging system, and engine.
Second, the prior art of Hempsch (2015/0321595 A1) details sending a radio signal to a delivery receptacle for a delivery agent to access; delivery with a robotic positioner / robotic transfer device with a grabber and a driverless vehicle; the robotic positioner and transfer device including an imaging system that includes sensor cameras; the imaging system configured to monitor and regulate the robotic positioning of the ordered item receptacle and control the transfer device and the grabber (Hempsch Figs 2A-2D, ¶[0013-15], ¶[0018], ¶[0026], ¶[0029], ¶[0033], ¶[0043], ¶[0050], ¶[0068-70]).  However, Hempsch does not explicitly state claimed features regarding allowing access only during said time interval, the driverless vehicle receiving the location of the storage container, and the driverless vehicle engine.
Third, the prior art of Kuo (2019/0113935 A1) details sending a code to a secure delivery locker for a delivery operator / agent to access; delivery with a robotic positioner / shelf / arm aboard a driverless vehicle; the robotic positioner including an imaging system that includes sensor cameras; the imaging system configured to monitor the position of the ordered item, and providing directions to the driverless vehicle to drive to the locker (Kuo Fig 7, ¶[0041], ¶[0045], ¶[0050], claim 1).  However, Kuo does not explicitly state claimed features regarding allowing access only during said time interval, regulating the positioning of the ordered item with the imaging system, and the driverless vehicle engine.
	Fourth, the prior art of Mileham (“Prime Movers” (2016)) details ordering from an origin to one a plurality of locked storage containers, delivery with a driverless vehicle; the driverless vehicle capable of receiving the location of the and traveling to the storage container, and the driverless vehicle powered by an electric engine (Mileham pg. 70-72).  However, Mileham does not explicitly state claimed features regarding allowing access only during said time interval, the robotic positioner, and the imaging system. 
	Hence, the combination of Simms, Hempsch, Kuo, and Mileham do not render an obvious combination of all the features of independent claims 6, 9, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628